Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective August 13, 1974 because he voluntarily left his employment without good cause. Claimant left his employment primarily for health reasons, contending that the midnight shift and the nature of the work affected him physically and mentally. He thereafter moved to Arizona to join his parents. No probative medical evidence was produced to substantiate the claimant’s contention. There is substantial evidence to sustain the board’s finding that claimant voluntarily left his employment without good cause. Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.